DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive.
Applicant submits that the amendments to claim 1 to emphasize features related to “applying electromagnetic radiation, using an applicator, to a skin surface of a submental region” and “maintaining a skin-contacting surface of the applicator at a temperature in a range of from about 20oC to about 35oC” are not taught or suggested in the prior art.  Applicant has provided no other explanation as to how these features are not taught or suggested by the prior art other than a statement that they are not taught or suggested.  However, contrary to Applicant’s assertion, these limitations have been addressed below with respect to the Chen reference below.   
Chen (see the rejection below) teaches an applicator and that it advantageous to simultaneously cool and maintain the skin temperature below hyperthermic treatment temperature, preferably below 45oC and more preferably below 40oC during the treatment to prevent any injury to the skin ([0032]) and a surface cooling system, such as a contact cooling system ([0033]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a skin-contact surface temperature of the applicator of from about 20oC to about 35oC to result in a skin temperature of preferably below 45oC and more preferably below 40oC during the treatment to prevent any injury to the skin as it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art.  It is noted that the instant application discusses maintaining the skin surface at a temperature from about 38oC to about 42oC, or at about 40oC (see instant specification paragraphs [0018-0021] for example) which is within the range of Chen of preferably below 45oC and more preferably below 40oC during the treatment to prevent any injury to the skin ([0032]).
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the submental region" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 are necessarily rejected as being dependent on rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/149021 to Chen et al. (Chen) in view of US 2004/0073079 A1 to Altshuler et al. (Altshuler).
Regarding claim 1, Chen teaches a method for stimulating collagen production and/or reducing fatty deposits in a target region at depth of a patient’s skin ([0004-0006]), comprising applying electromagnetic radiation ([0020]), using an applicator ([0032-0035])to a skin surface for a duration sufficient to initially raise a temperature of a target region at or below a dermis/hypodermis junction to a therapeutic temperature in a range from about 42oC to about 47oC ([0024]), thereafter maintaining the target region within the therapeutic temperature for a treatment duration from about 20 minutes to about 30 minutes ([0003, 0025, 0027, 0032]), wherein the target region is maintained within the therapeutic temperature range by modulating the electromagnetic radiation applied to the skin surface so as to cyclically cool and heat the target region ([0004, 0023, 0027]), the treatment comprising a cooling phase and a heating phase ([0027]), and after the treatment duration, terminating the application of electromagnetic radiation to the skin surface (inherent in that the application of the radiation will necessarily end when the treatment time has expired).  Chen additionally teaches that an embodiment that allows the procedure described would consist of a number of components that can include one or multiple LED arrays, a surface cooling system, such as a contact cooling system or an air cooling system, and possible sensors ([0032-0035]) and that it may be advantageous to simultaneously cool and maintain the skin temperature below hyperthermic treatment temperature, preferably below 45oC and more preferably below 40oC during the treatment to prevent any injury to the skin ([0032]).   However, Chen is silent with respect to the duration of the cooling phase being in a range from about 3 seconds to about 15 seconds and the duration of the heating phase being in a range from about 3 seconds to about 15 seconds.  Altshuler ([0010, 0054]) teaches an analogous method to that of Chen including treating at least a selected target at depth while protecting non-targeted tissue by utilizing a suitable mechanism to cool the patient’s skin surface to a temperature below normal body temperature for a selected duration; utilizing a suitable mechanism to selectively apply radiation to the patient's skin above said region before, during and/or after cooling; and repeating the cooling and radiation application for a selected number of cycles, the temperature to which the patient's skin is cooled and the duration of cooling being sufficient to cool the treatment region to a selected temperature below normal body temperature during at least cooling portions of cycles.  Altshuler ([0010, 0054]) goes on to teach that the cooling duration should be at least about 10 seconds, normally being between approximately 10 seconds and 20 minutes and where radiation is applied after cooling, the radiation may be applied for approximately one second to 4 minutes.  While Altshuler’s ranges for the cooling duration and the heating duration are larger than the claimed ranges, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed cooling duration and heating duration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Chen and Altshuler are additionally silent with respect to maintaining a skin-contact surface of the applicator at a temperature in a range from about 20oC to about 35oC.  However, given the teachings of Chen of it being it advantageous to simultaneously cool and maintain the skin temperature below hyperthermic treatment temperature, preferably below 45oC and more preferably below 40oC during the treatment to prevent any injury to the skin ([0032]) and a surface cooling system, such as a contact cooling system ([0033]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a skin-contact surface temperature of the applicator of from about 20oC to about 35oC to result in a skin temperature of preferably below 45oC and more preferably below 40oC during the treatment to prevent any injury to the skin as it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art.  It is noted that the instant application discusses maintaining the skin surface at a temperature from about 38oC to about 42oC, or at about 40oC (see instant specification paragraphs [0018-0021] for example) which is within the range of Chen of preferably below 45oC and more preferably below 40oC during the treatment to prevent any injury to the skin ([0032]).
Regarding claims 2 and 3, the combination teaches the method of claim 1 as well as Chen teaching that appropriate energy is one having energy and wavelength profiles providing penetration depth that is comparable to or longer than the depth of the subject’s dermal tissue ([0020, 0033]) and Altshuler teaching that the wavelengths used for a particular application will depend on the target tissue, the depth of the tissue and other factors ([0054]), but not specifically wherein the target region is at a depth in a range of about 3 mm to about 1 cm below the skin surface and the target region comprises the dermis/hypodermis junction or wherein the target region is at a depth in a range of about 1 cm to about 3cm below the ski surface and the target region comprises fat tissue below the dermis/hypodermis junction.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an appropriate treatment depth, since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art.  Here discovering the optimum depth is results effective in that it results in the effective treatment of the desired treatment area.
Regarding claim 4, the combination teaches the method of claim 1, as well as Chen teaching wherein modulating the electromagnetic radiation applied to the skin surface comprises adjusting the power of the electromagnetic radiation applied to the skin surface between a first power for a cooling duration and a second power for a heating duration so as to cyclically cool and heat the target region ([0004, 0023, 0027] which discloses pulsing the radiation).
Regarding claim 5, the combination teaches the method of claim 4 as well as Chen teaches a useful power density range includes an average power density of about 1-10W/cm2, but not specifically wherein the second power of the electromagnetic radiation is in a range between about 1 W/cm2 and 2 W/cm2.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize radiation in a range between about 1 W/cm2 and 2 W/cm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 6, the combination teaches the method of claim 5, but not specifically wherein the first power of the electromagnetic radiation is substantially zero.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first power be substantially zero, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 7 and 8, the combination teaches the method of claim 1 as well as further comprising contacting a cooling surface ([0021]) through which the electromagnetic radiation is applied to the skin onto the surface of the patient’s skin (see for example Fig. 7) during the step of maintaining the target region within the therapeutic temperature range ([0004] which states that “Cooling may occur simultaneously with treatment, and can extend beyond the end of treatment for an appropriate time…Cooling can be intermittent during energy delivery as well”), and but not wherein the temperature of the cooling surface is maintained in a range of about 15oC to about 35oCor wherein the temperature of the cooling surface is maintained in a range of about 25oC to about 30oC.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to maintain the temperature of the cooling surface in a range of about 15oC to about 35oC or in a range of about 25oC to about 30oC, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 9, the combination teaches the method of claim 1 as well as wherein the treatment times range from about 2 t about 60 minutes ([0003, 0025, 0027, 0030, 0032]), but not specifically wherein the treatment duration is in a range from about 20 minutes to about 25 minutes.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed treatment duration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 10, the combination teaches the method of claim 1, but not wherein the duration of the cooling phase is in a range from about 3 seconds to about 10 seconds and the duration of the heating phase is in a range from about 3 seconds to about 10 seconds.  Altshuler ([0010, 0054]) teaches an analogous method to that of Chen including treating at least a selected target at depth while protecting non-targeted tissue by utilizing a suitable mechanism to cool the patient’s skin surface to a temperature below normal body temperature for a selected duration; utilizing a suitable mechanism to selectively apply radiation to the patient's skin above said region before, during and/or after cooling; and repeating the cooling and radiation application for a selected number of cycles, the temperature to which the patient's skin is cooled and the duration of cooling being sufficient to cool the treatment region to a selected temperature below normal body temperature during at least cooling portions of cycles.  Altshuler ([0010, 0054]) goes on to teach that the cooling duration should be at least about 10 seconds, normally being between approximately 10 seconds and 20 minutes and where radiation is applied after cooling, the radiation may be applied for approximately one second to 4 minutes.  While Altshuler’s ranges for the cooling duration and the heating duration are larger than the claimed ranges, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed cooling duration and heating duration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 11, the combination teaches the method of claim 1, but not wherein the duration of the cooling phase is in a range from about 3 seconds to about 7 seconds and the duration of the heating phase is in a range from about 3 seconds to about 7 seconds.  Altshuler ([0010, 0054]) teaches an analogous method to that of Chen including treating at least a selected target at depth while protecting non-targeted tissue by utilizing a suitable mechanism to cool the patient’s skin surface to a temperature below normal body temperature for a selected duration; utilizing a suitable mechanism to selectively apply radiation to the patient's skin above said region before, during and/or after cooling; and repeating the cooling and radiation application for a selected number of cycles, the temperature to which the patient's skin is cooled and the duration of cooling being sufficient to cool the treatment region to a selected temperature below normal body temperature during at least cooling portions of cycles.  Altshuler ([0010, 0054]) goes on to teach that the cooling duration should be at least about 10 seconds, normally being between approximately 10 seconds and 20 minutes and where radiation is applied after cooling, the radiation may be applied for approximately one second to 4 minutes.  While Altshuler’s ranges for the cooling duration and the heating duration are larger than the claimed ranges, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed cooling duration and heating duration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 12, the combination teaches the method of claim 1, but not wherein the duration of the cooling phase is in a range from about 3 seconds to about 6 seconds and the duration of the heating phase is in a range from about 3 seconds to about 6 seconds.  Altshuler ([0010, 0054]) teaches an analogous method to that of Chen including treating at least a selected target at depth while protecting non-targeted tissue by utilizing a suitable mechanism to cool the patient’s skin surface to a temperature below normal body temperature for a selected duration; utilizing a suitable mechanism to selectively apply radiation to the patient's skin above said region before, during and/or after cooling; and repeating the cooling and radiation application for a selected number of cycles, the temperature to which the patient's skin is cooled and the duration of cooling being sufficient to cool the treatment region to a selected temperature below normal body temperature during at least cooling portions of cycles.  Altshuler ([0010, 0054]) goes on to teach that the cooling duration should be at least about 10 seconds, normally being between approximately 10 seconds and 20 minutes and where radiation is applied after cooling, the radiation may be applied for approximately one second to 4 minutes.  While Altshuler’s ranges for the cooling duration and the heating duration are larger than the claimed ranges, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed cooling duration and heating duration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 13, the combination teaches the method of claim 1, but not wherein the duration of the cooling phase is about 5 seconds and the duration of the heating phase is 5 seconds.  Altshuler ([0010, 0054]) teaches an analogous method to that of Chen including treating at least a selected target at depth while protecting non-targeted tissue by utilizing a suitable mechanism to cool the patient’s skin surface to a temperature below normal body temperature for a selected duration; utilizing a suitable mechanism to selectively apply radiation to the patient's skin above said region before, during and/or after cooling; and repeating the cooling and radiation application for a selected number of cycles, the temperature to which the patient's skin is cooled and the duration of cooling being sufficient to cool the treatment region to a selected temperature below normal body temperature during at least cooling portions of cycles.  Altshuler ([0010, 0054]) goes on to teach that the cooling duration should be at least about 10 seconds, normally being between approximately 10 seconds and 20 minutes and where radiation is applied after cooling, the radiation may be applied for approximately one second to 4 minutes.  While Altshuler’s ranges for the cooling duration and the heating duration are larger than the claimed ranges, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed cooling duration and heating duration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 14, the combination teaches the method of claim 1, but not wherein the duration of the cooling phase is about 6 seconds and the duration of the heating phase is 6 seconds.  Altshuler ([0010, 0054]) teaches an analogous method to that of Chen including treating at least a selected target at depth while protecting non-targeted tissue by utilizing a suitable mechanism to cool the patient’s skin surface to a temperature below normal body temperature for a selected duration; utilizing a suitable mechanism to selectively apply radiation to the patient's skin above said region before, during and/or after cooling; and repeating the cooling and radiation application for a selected number of cycles, the temperature to which the patient's skin is cooled and the duration of cooling being sufficient to cool the treatment region to a selected temperature below normal body temperature during at least cooling portions of cycles.  Altshuler ([0010, 0054]) goes on to teach that the cooling duration should be at least about 10 seconds, normally being between approximately 10 seconds and 20 minutes and where radiation is applied after cooling, the radiation may be applied for approximately one second to 4 minutes.  While Altshuler’s ranges for the cooling duration and the heating duration are larger than the claimed ranges, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed cooling duration and heating duration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 15, the combination teaches the method of claim 1 as well as Chen teaching wherein the electromagnetic radiation exhibits at least one wavelength in the near infrared range ([0003, 0005, 0027, 0031, 0033] which teaches the near infrared spectra, e.g. from about 800nm to about 1200nm).
Regarding claim 16, the combination teaches the method of claim 15, but not specifically a wavelength of about 1210 nm.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an appropriate wavelength, since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art.  Here discovering the optimum wavelength is results effective in that it results in the effective treatment of the desired treatment area.
Regarding claim 17, the combination teaches the method of claim 15 as well as wherein the electromagnetic radiation exhibits a wavelength selected from the group consisting of 800nm, 940nm, and 1060nm ([0003, 0033]).
Regarding claim 18, the combination teaches the method of claim 1, but not specifically wherein the electromagnetic radiation is applied to the skin surface initially to raise the temperature of the target region to the therapeutic temperature for a duration in a range of about 20 seconds to about 40 seconds.  Altshuler ([0010, 0054]) teaches an analogous method to that of Chen including treating at least a selected target at depth while protecting non-targeted tissue by utilizing a suitable mechanism to cool the patient’s skin surface to a temperature below normal body temperature for a selected duration; utilizing a suitable mechanism to selectively apply radiation to the patient's skin above said region before, during and/or after cooling; and repeating the cooling and radiation application for a selected number of cycles, the temperature to which the patient's skin is cooled and the duration of cooling being sufficient to cool the treatment region to a selected temperature below normal body temperature during at least cooling portions of cycles.  Altshuler ([0010, 0054]) goes on to teach that the cooling duration should be at least about 10 seconds, normally being between approximately 10 seconds and 20 minutes and where radiation is applied after cooling, the radiation may be applied for approximately one second to 4 minutes.  While Altshuler is silent with respect to initially raising the temperature of the target region to the therapeutic treatment temperature for a duration in a range of about 20 seconds to about 40 seconds, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the claimed cooling duration and heating duration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 19, the combination teaches the method of claim 1 as well as Chen teaching wherein the electromagnetic radiation is delivered and the cooling phase is controlled by a non-invasive body contouring system (Fig. 7).
Regarding claim 20, the combination teaches the method of claim 1 as well as Chen teaching wherein the electromagnetic radiation is delivered and heat is absorbed by one or more components of the applicator, wherein the applicator is a handpiece (Fig. 7 which shows that radiation and heat will be absorbed as the radiation travels through the other components of the device).  
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794